Title: To James Madison from James Ross, 19 February 1816
From: Ross, James
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Pittsburgh
                            19. Feby. 1816.
                        
                    
                    Lieutenant Stewart when delivering to you this letter, will at the same time present for your acceptance, a specimen of the cloth made at the Steubenville Woolen factory lately established by Mr. Wells, Mr. Baldwin & myself, and managed entirely by Mr. Orth an excellent Artist from Aix-la-Chapelle.
                    We flatter ourselves, that the texture, colour, & dressing of this cloth, will justify the good opinion you entertain of the efforts throughout our country to manufacture for ourselves, and we cannot but hope that when seen & examined by those who have doubted the skill or execution of our workmen, there will arise a stronger confidence in the resources we intirely possess for real, national wealth and independence.
                    It may afford you satisfaction to state, that the whole machinery in our factory, including the Steam-engine that works it has been made in the western country: that the excellent machine for shearing the cloth, is the invention of Mr. Orth, who has obtained a patent for it from the United States: and that the business has hitherto been so carefully conducted, that we have sustained very inconsiderable loss of material, altho more than five hundred weight of Wool is every week wrought into various fabricks, by hands many of whom are comparativel⟨y⟩ ⟨in⟩experienced. With high respect I have the honour to be Sir Your Most Obedient Servant,
                    
                        
                            James Ross
                            
                        
                    
                